Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction/Election

Applicant's election with traverse of (Group I) in the reply filed on January 5, 2022 is acknowledged.  The traversal is on the ground(s) that there is no search burden for examining all groups.  This is not found persuasive because the groups lack unity of invention which is the determining factor when dealing with 371 application restrictions.  Search burden is a factor when analyzing claims in a US application.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objection

Claim 5, line 10 is objected to because of the following informalities:    “from to the centre” should be either –from the center—or – to the center-- Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims state that the method must involve preferred characteristics/limitations.  It is not clear if the preferred limitations are required or not.  Therefore, the metes and bounds of the claims cannot be successfully established.  For purposes of examination, examiner will interpret preferred limitations as being optional.   

	Claims 2-4 are confusing because it isn’t clear if the surface biofunctional hydrogel and overlay hydrogels mentioned in clam 2 are the same or different entities.  

Claim 6 is confusing because it is unclear if the diameter of the microwell is the same as the diameter of the cavity.  Proper antecedent basis has not been clearly established.  

Response to Applicants’ Instant Set of Claims

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lutolf (WO 2014180970)

Lutolf teaches a method for making an array comprising 1. Seeding stem cells on a surface, culturing the stem cells of step i) in situ to allow their aggregation into multicellular stem cells containing aggregates, culturing the multicellular stem cell containing aggregates of ii)  in situ conditions suitable for organoid development, wherein the array of organoids is within a single focal plane and the surface may be overlaid with a regular tessellation, such that the organoids are uniquely positioned within adjacent tiles of the tessellation, wherein the surface comprises a biofunctional hydrogel.  The invention utilizes a multiwell plate.  The multiwall plate has wells that are each spaced a precise and consistent distance from its neighboring wells.  Therefore, a tessellation pattern can easily be overlaid over the multiwall plate since distance between the wells is the same.  The terms “aggregates” and “organoids” are extremely broad; they can be used to define clumps of cells which develop in the cell culture ) as in instant Claim 1, overlaying the multicellular stem cell containing aggregates with an overlay, wherein the overlay comprises a gel or viscous solution, preferably wherein the overlay comprises a cell compatible material that supports organoid development and maintenance, more preferably wherein the cell compatible material is a hydrogel, preferably when the viscous solution is a dilute hydrogel, (Pages 8-12).  The stiffness range of the hydrogel matrix can be between 300 to 5400 Pa (Page 4, last full paragraph) which encompasses the claimed range as in instant Claim 2, wherein the surface hydrogel and/or overlay hydrogel comprise naturally derived biomaterials, preferably wherein the naturally derived biomaterials are selected from the group comprising: 1. Polysaccharides comprising laminins, collagens (Page 5, last paragraph) as in instant Claim 3, Page 3 states that “the hydrogels used, which are obtained by cross-linking hydrogel precursor molecules are preferably polyethylene glycol branched PEG polymers (synthetic) (Page 3 and Page 17)  as in instant Claim 4, Lutolf further teaches wherein the surface comprises an array of microwells, wherein each microwell in the array is capable of supporting aggregation of a defined number of stem cells into a multicellular aggregate of pre-defined size and shape, and/or spatially confined cell expansion and/or self-organization of stem cells and organoid development (Page 40-42) as in instant Claim 5, wherein the surface comprises one or more bioactive factors that promote stem cell expansion, differentiation, self-organization and/or organoid development, preferably wherein the one or more bioactive factors are extracellular matrix factors and/or proteins of major signaling pathways, more preferably wherein the as in instant Claim 7.
The reference anticipates the claim limitations



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be 
negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 


Claims 1, 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lutolf (WO 2014180970) in view of Ejiri (US 20140227784)

	Lutolf applies as above to teach claims 1 and 5.  Lutolf does not teach microwells with the claimed dimensions.  However, Ejiri does teach such claim limitations.  Ejiri does teach that cells can be encouraged to grow in an aggregate/clump form by placing the cells in microwells with a diameter in the range of 100 µm to 5,000 µm (Paragraph 8).  An artisan would have been motivated to have used a plate containing microwells of such diameter in order to encourage the cells to successfully clump together.  Because the reference teaches in Figures 7 and 8 that such microwell with such diameters can be used to successfully clump cells into an aggregate/organoid form, there is a huge expectation for success.  
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In reHoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) 
A review of the specification fails to provide evidence that the claimed concentration are critical. Absent such evidence it would have been obvious to an artisan of ordinary skill at the time of effectively filing Lutolf to try a finite number of possible diameters to predictably arrive at the claimed concentration through routine optimization. An artisan would have a reasonable expectation of success in optimizing the diameter because determining microwell diameters was long established in the art as demonstrated by Lutolf.  Thus Lutolf renders the instantly claimed diameter size above.
	The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one Known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market 

	In the present situation, rationales A, B, E, F, and G are applicable.  Lutolf teaches a microwell plate apparatus.  Ejiri teaches the microwell dimensions that promote cell aggregation.  Thus, the teaching of the cited prior art in the obviousness rejection above provide the requisite teachings and motivation with a clear, reasonable expectation.  The cited prior art meets the criteria set forth in both Graham and KSR.

Conclusion

All claims stand rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025. The examiner can normally be reached M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632